OPINION — AG — ** TOURISM AND RECREATION DEPARTMENT — REIMBURSEMENT OF EXPENSES ** 74 O.S. 1972 Supp., 1815 [74-1815], PROVIDES THAT ONLY THE DIRECTOR AND ASSISTANT DIRECTOR OF THE DEPARTMENT AND ANY EMPLOYEE OF THE SPECIAL EVENTS DIVISION ARE SUBJECT TO THE PROVISIONS OF SECT. 1815 . SECT. 1815 MAKES NO SPECIFIC REQUIREMENT WITH REGARD TO THE DUTIES OF THE DIRECTOR IN ADMINISTERING FUNDS UNDER THE CLASSIFICATION OF ACTUAL AND NECESSARY. THE DETERMINATION OF WHETHER A CLAIM FALLS UNDER THE HEADING OF ACTUAL AND NECESSARY OR ACTUAL AND REASONABLE UNDER SECT. 1815 MUST BE DETERMINED BY APPROPRIATE AUTHORITY ON A CASE BY CASE BASIS. CITE: 74 O.S. 1972 Supp., 500.1 [74-500.1] (DONALD B. NEVARD)